Name: Council Decision (EU) 2018/1041 of 13 July 2018 on the conclusion, on behalf of the European Union and its Member States, of a Protocol to the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs;  Asia and Oceania
 Date Published: 2018-07-25

 25.7.2018 EN Official Journal of the European Union L 188/1 COUNCIL DECISION (EU) 2018/1041 of 13 July 2018 on the conclusion, on behalf of the European Union and its Member States, of a Protocol to the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 212, in conjunction with Article 218(6)(a), thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) Under the terms of Article 6(2) of the Act of Accession, Croatia's accession to the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part (2), is to be agreed by means of a Protocol to the Agreement. A simplified procedure is to apply whereby the Protocol is to be concluded by the Council, acting unanimously on behalf of the Member States, and by the third countries concerned. (2) On 14 September 2012, the Council authorised the Commission to open negotiations with the third countries concerned. The negotiations with the Republic of Korea were successfully concluded and the Protocol was signed on behalf of the Union and its Member States in Brussels on 21 June 2017 (3). (3) The Protocol should therefore be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved on behalf of the Union and its Member States (4). Article 2 The President of the Council shall, on behalf of the Union and its Member States, give the notification provided for in Article 4(1) of the Protocol. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 July 2018. For the Council The President H. LÃ GER (1) Consent of the European Parliament given on 3 May 2018. (2) OJ L 20, 23.1.2013, p. 2. (3) Council Decision (EU) 2018/902 of 21 April 2016 on the signing, on behalf of the European Union and its Member States, and provisional application of a Protocol to the Framework Agreement between the European Union and its Member States, on the one part, and the Republic of Korea, on the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 161, 26.6.2018, p. 1). (4) The Protocol has been published in OJ L 161 of 26.6.2018, p. 3 together with the Decision on signature.